Citation Nr: 0825495	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  00-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1971 to February 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
PTSD.  

The Board remanded the case to the RO for further development 
in an April 2007 rating decision.  In a May 2005 decision, 
the Board affirmed the RO's denial of the benefit on appeal.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court or CAVC).  In January 
2008, the Court vacated that Board's decision and remanded 
the case to the Board for adjudication consistent with its 
memorandum decision.  The case is once again before the Board 
for review.  Additional evidence was received at the Board, 
but initial RO jurisdiction over that evidence has been 
waived.  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.304(f)) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The record is complete and the 
case is ready for review.


B.  Law and Analysis

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed as having PTSD as a result of stressful incidents 
he reportedly experienced during service.  Having submitted a 
diagnosis of PTSD and medical evidence linking PTSD to 
claimed in-service stressors, the Board must now determine 
whether the record contains credible supporting evidence that 
any of the claimed in-service stressors occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The veteran's Form DD 214 shows that he received the National 
Defense Service Medal and the Armed Forces Expeditionary 
Medal.  The veteran's service personnel records show that the 
veteran was an indirect fire crewman assigned to Headquarters 
Company, 1st Battalion, 2nd Infantry Division in Korea.  The 
veteran's Form DD 214 and personnel records do not confirm 
that he was engaged in combat with the enemy, nor do such 
records confirm the claimed combat stressors in this case. 

The veteran has reported that all of the soldiers stationed 
on the DMZ when he was there received combat pay.  The RO 
made several attempts to verify whether combat pay was 
authorized for the veteran.  A May 2003 letter from Army 
Military Pay Operations shows that they could not find any 
evidence to substantiate a payment for separation pay.  A 
September 2004 response from the Defense Finance and 
Accounting Services shows that the veteran's pay records were 
no longer available and had been destroyed.  The veteran does 
not have confirmed combat pay during his service in Korea.

There are no combat decorations shown by the record, and 
despite repeated efforts by VA, combat pay could not be 
verified.  As noted, in a precedent opinion, VA's General 
Counsel held that the ordinary meaning of the phrase "engaged 
in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The 
General Counsel also indicated that the determination of 
whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's statements, which are not sufficient 
to establish definitively the veteran's participation in 
combat.  The unfavorable evidence includes the veteran's 
service records.  Numerous attempts were made to verify 
combat status, but they were futile.  The favorable evidence 
and the unfavorable evidence are not in relative equipoise; 
therefore, the doctrine of reasonable doubt is not for 
application.  Rather, the Board finds that the preponderance 
of the evidence is against the claim that the veteran 
participated in combat.  See Cohen, 10 Vet. App. at 145; 38 
U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  

Since the veteran did not engage in combat with the enemy, 
his stressor cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran identified three in-service stressors.  The 
veteran reported that he was stationed at Camp Casey and did 
guard duty on the DMZ several times.  He reported that he 
heard rifle fire most of the time he was on duty.  He feared 
that he would get shot and killed, noting that they were in 
receipt of sniper fire by North Korea.  The veteran also 
reported that he saw a soldier get shot and wounded and was 
unable to sleep after that.  Finally, the veteran reported 
that during his return to the United States (Fort Lewis, 
Washington) in January 1972, his plane took off and was 
forced to return to Yakota Air Force Base in Tokyo due to a 
bomb scare.  He stated that demolition experts were called to 
the scene and that a United States airman was led from the 
scene in handcuffs.  He did not remember the name of the 
airline, but believed it was from the Unites States Air Force 
Military Airlift Command (MAC).  

The veteran submitted internet research which shows that in 
March 1971, when he was stationed in Korea, responsibility 
for the United States' 18.5 mile sector was officially 
transferred from the US 2nd Infantry Division to the 1st ROK 
(Republic of Korea) Division.  In April 1971, the 7th 
Infantry Division left Korea after 24 years of service there 
and the 2nd Infantry Division was relieved on line by the 
Koreans and was moved in reserve positions 20 miles north of 
Seoul, Korea.

The RO made attempts to verify the veteran's claimed 
stressors with the Director of the Center for Unit Records 
(USASCRUR), formerly the United States Army and Joint 
Services Environmental Support Group (ESG) (now U.S. Army and 
Joint Services Records Research Center (JSRRC)).  In a 
September 1999 response, JSRRC reported that their 
documentation showed that no U.S. personnel were killed or 
wounded in 1971 or 1972 as a result of hostile acts by North 
Korea.  In a February 2001 response, JSRRC found that the 
U.S. Air Force Historical Research Agency at Maxwell Air 
Force Base, Alabama, and the U.S. Air Force Safety Center at 
Kirkland Air Force Base, New Mexico, had no documentation 
concerning the 1972 incident described by the veteran.  
Although the veteran claims that he saw a soldier get shot 
while he was on guard duty and reported a bomb scare on his 
flight home; these two events have not been confirmed by 
JSRRC and are not corroborated by other evidence of record.   
The Board finds that these claimed stressors have not been 
verified by the evidence of record.  

The veteran also reported being subject to sniper fire while 
performing guard duty along the demilitarized zone (DMZ).  In 
a January 2001 buddy statement, C.C. reported that he was 
stationed at Camp Casey, Korea with the veteran.  He 
indicated that the companies there were assigned various 
duties, including standing guard duty.  The evidence of 
record indicates that the veteran performed guard duty along 
the DMZ in Korea.  Objective evidence does not definitively 
confirm that the veteran subject to sniper fire; however, the 
Board finds that there may be sufficient evidence to imply 
exposure to hostile fire in this case.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 
124 (2002) (holding that a veteran need not corroborate his 
actual physical proximity to and personal participation in 
rocket attacks while stationed in Vietnam.). 

As noted there are post-service diagnoses of PTSD.  VA and 
private treatment records show that the veteran has a current 
diagnosis of PTSD, and competent medical evidence relates 
PTSD to service.

A September 1998 psychiatric treatment note from the Ozark 
Guidance Center reflects a diagnosis of PTSD.  The veteran 
was hospitalized in September 1998 with a diagnosis of 
altered mental status.  He was found by his family to be very 
confused and had taken an overdose of Neurontin.  He had 
become combative and pulled a pocketknife on an emergency 
medical technician.  He talked about seeing "gooks in the 
wire."  Treatment records at the time indicated that he was 
amnesic about the confused state.  In an October 1998 follow-
up psychiatric treatment report, the veteran reported that 
although he was never in actual combat, he was always on the 
alert that the Koreans could overtake them.  He was always 
frightened and had dreams and memories thereafter.

The veteran submitted a November 1998 letter from Dr. D.V.E.  
He stated that the veteran was a patient of his.  Dr. D.V.E. 
opined that the veteran suffered from PTSD as a result of his 
service in Korea.  He did not provide reasons or bases for 
this opinion, nor were there any treatment reports associated 
with the opinion. 

During a March 2000 VA examination, the examiner noted that 
the veteran's massive claims file was available for review.  
The veteran had been diagnosed with PTSD and forms of 
depression over the years.  The examiner found that the 
veteran did present a symptom pattern indicative of PTSD, and 
that he did have a service-related trauma that was more than 
sufficient to lead to PTSD from a medical point of view.   
The examiner found that the veteran provided a credible 
history of a traumatic event.  The veteran described 
stressors, which were consistent with stressor statements 
provided in the claims file.  The veteran claimed that there 
was frequent sniper fire and that he saw a fellow soldier 
shot and wounded.  The veteran reported a constant threat of 
North Korean invasion and he lived in constant fear for his 
own life because of his front line duty and the constant 
threat of invasion.  The examiner opined that this fear for 
his own life did constitute, according to DSM-IV, a trauma 
sufficient to lead to PTSD.  The examiner indicated that 
because the veteran's service on the DMZ was verified, it 
should then verify the veteran's service-connected trauma.  
The examiner also noted the veteran's reported bomb scar at 
the airport.  The veteran was diagnosed with chronic and 
severe PTSD.  The examiner stated that, in his opinion, the 
veteran did provide a credible traumatic history that was 
sufficient to lead to PTSD.  

In July 2000, the veteran underwent psychological testing in 
conjunction with his Social Security Administration benefits.  
The examiner reviewed the veteran's military history and 
reported stressors.  He noted the story sounded suspiciously 
delusional.  The examiner found that the veteran's 
description of his Korean experience was not consistent with 
PTSD based on the information that he gave, but it would be 
consistent with a paranoid schizophrenic disorder, delusional 
disorder, or organic delusional disorder. 

Based on findings including from the March 2003 VA 
examination, a January 2001 lay statement from C.C., and 
internet research submitted by the veteran (indicating that 
the 2nd Infantry Division was stationed near the DMZ during 
his time of service), the Board finds that there is 
sufficient evidence to support a finding that the veteran 
performed guard duty along the (DMZ in Korea.  Although the 
veteran's reported exposure to hostile fire during guard duty 
has not been verified by independent evidence of record, the 
Board finds that the statements submitted by the veteran 
regarding exposure to hostile fire are credible.  The Board 
notes that corroboration of every detail is not required.  
See Suozzi; Pentecost.   The veteran has consistently 
reported the same stressors in his lay statements and during 
VA examinations.  The March 2003 VA examiner determined that 
the veteran was credible in his statements and that his 
described traumatic history was sufficient to lead to PTSD.  
The VA examiner reviewed the veteran's claims file, 
interviewed the veteran, and conducted a mental status 
examination.  Therefore, the Board finds that the examiner's 
opinion is probative with respect to the veteran's 
credibility and current diagnosis.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993) (The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.).  

Thus, the veteran's allegations that he had service in close 
proximity to the DMZ line and was exposed to hostile fire 
during guard duty are credible.  The veteran's claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service.  See 38 U.S.C.A. § 
1154(a).  Finally, the March 2003 VA examiner found that the 
veteran's reported traumatic stressor of serving guard duty 
along the DMZ was sufficient to produce a diagnosis of PTSD 
which is a medical determination.  


C.  Conclusion

The veteran has been diagnosed with PTSD and competent 
medical evidence shows that that PTSD is related to a 
sufficiently corroborated in-service stressor.  Resolving the 
benefit of the doubt in favor of the veteran, the Board 
concludes that the evidence supports finding that the veteran 
has PTSD etiologically related to active service.  



ORDER

Service connection for PTSD is granted.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


